DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., US 20200303533 A1.
Figs. 1, 2 and 11 disclose circuits comprising:  a semiconductor structure (100) that includes a gallium nitride based channel layer (104) and a gallium nitride based barrier layer (108) that has a higher bandgap than the gallium nitride based channel layer on the gallium nitride based channel layer; a source contact (110) on the gallium nitride based barrier layer; a drain contact (112) on the gallium nitride based barrier layer; and a gate contact (114) on the gallium nitride based barrier layer between the source contact and the drain contact, wherein the RF transistor amplifier is configured to operate at a first direct current drain-to-source bias voltage, wherein the RF transistor amplifier is configured to have a first drain-to-gate capacitance at the first direct current drain-to-source bias voltage, and to have a second drain-to-gate capacitance at two-thirds the first direct current drain-to-source bias voltage, and wherein the second normalized drain-to-gate capacitance is less than twice the first drain-to-gate capacitance  (see spec. para.  [0035] and [0002]).
Although Guo et al. considered relationship between drain-to-gate capacitance to drain-to-source bias voltage instead of relationship between normalized drain-to-gate capacitance to drain-to-source bias voltage, these relationships have the same curves and ratio to each other because normalized drain-to-gate capacitance is the ratio between drain-to-gate capacitance over output power.  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the normalized drain-to-gate capacitance in the calculations instead of drain-to-gate capacitance in the calculations for the circuit since they have a same ratio with each other.
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843                                                                                                                                                                                            	November 5, 2022